Title: From Thomas Jefferson to Margaret Bayard Smith, 2 November 1808
From: Jefferson, Thomas
To: Smith, Margaret Bayard


                  
                     Nov. 2. 08.
                  
                  Th: Jefferson presents his respectful & friendly salutations to mrs Smith, and recollecting her mention of a recipe for the whooping cough which she had lately recieved under high recommendation, asks the favor of a communication of it, for a trial with two or three children in the family who have that disease. 
               